JOHNSON,
Judge, concurs in part/dissents in part.
While I agree with the court in affirming the dismissal of the charges as it relates to 21 O.S.1981, § 341, I do wish to dissent as to dicta statements in the opinion that the appellee’s were not guilty of any other crimes that may have been committed. I do not believe the facts bear this out; there are possible prosecutions under other statutory sections (such as 21 O.S.1981, § 1454, Embezzlement by Trustee) that could come into play and the court should not make any statements as to other possible crimes or offenses and to that portion I dissent.